SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

107
CA 13-01246
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


REGINA KIMBLE, PLAINTIFF-RESPONDENT,

                     V                                           ORDER

LAMONT V. BARNES, SALVATORE J. TABBI,
STEVEN WILLIAMS, DEFENDANTS-RESPONDENTS,
BEST AUTO SALES AND SERVICES, INC.,
DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


BARTH SULLIVAN BEHR, BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WILLIAM K. MATTAR, P.C., WILLIAMSVILLE (SARA T. WALLITT OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (CHAD E. MURRAY OF COUNSEL), FOR
DEFENDANT-RESPONDENT LAMONT V. BARNES.


     Appeal from an order of the Supreme Court, Erie County (Sheila A.
DiTullio, A.J.), entered October 4, 2012 in a personal injury action.
The order, among other things, denied the cross motion of defendant
Best Auto Sales and Services, Inc. for summary judgment dismissing the
amended complaint and all cross claims against it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court